                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


GREGORY MAKOZY, SR.,                      )
                                          )
                      Plaintiff,          )
                                          )
                      v.                  )     Civil No. 19-1090
                                          )
MARTIN DIETZ, LAW OFFICE OF               )     Judge Cathy Bissoon
ROBERT O. LAMPL, DAVID FUCHS,             )
ELSIE LAMPL, ROBERT LAMPL,                )
                                          )
                      Defendants.         )

                                    JUDGMENT ORDER

       FINAL JUDGMENT hereby is entered pursuant to Rule 58 of the Federal Rules of Civil

Procedure. This case has been marked closed.

       IT IS SO ORDERED.


September 23, 2020                              s\Cathy Bissoon
                                                Cathy Bissoon
                                                United States District Judge
cc (via ECF email notification):

All Counsel of Record
